
	

115 HR 4909 : Student, Teachers, and Officers Preventing School Violence Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4909
		IN THE SENATE OF THE UNITED STATES
		March 15, 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To reauthorize the grant program for school security in the Omnibus Crime Control and Safe Streets
			 Act of 1968.
	
	
 1.Short titleThis Act may be cited as the Student, Teachers, and Officers Preventing School Violence Act of 2018 or the STOP School Violence Act of 2018. 2.Grant program for school securityPart AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551 et seq.) is amended—
 (1)in section 2701 (34 U.S.C. 10551)— (A)in subsection (a)—
 (i)by striking Director of the Office of Community Oriented Policing Services and inserting Director of the Bureau of Justice Assistance; and (ii)by striking including the placement and use of metal detectors and other deterrent measures and inserting through evidence-based strategies and programs to prevent violence, which may include the use of appropriate technologies, including the placement and use of metal detectors and other deterrent measure and emergency notification and response technologies;
 (B)in subsection (b)— (i)in the matter preceding paragraph (1), by inserting after through the following: evidence-based school safety programs that may include; and
 (ii)by striking paragraphs (1) through (6) and inserting the following:  (1)Training to prevent student violence against others and self, including training for local law enforcement officers, school personnel, and students.
 (2)The development and operation of anonymous reporting systems for threats of school violence, including mobile telephone applications, hotlines, and internet websites.
 (3)The development and operation of— (A)school threat assessment and intervention teams that may include coordination with law enforcement agencies and school personnel; and
 (B)specialized training for school officials in responding to mental health crises. (4)Coordination with local law enforcement.
 (5)Placement and use of metal detectors, locks, lighting, and other deterrent measures. (6)Security assessments.
 (7)Security training of personnel and students. (8)Subgrants to State or local law enforcement agencies, schools, school districts, nonprofit organizations, or Indian tribal organizations to implement grants awarded under this section.
 (9)Acquisition and installation of technology for expedited notification of local law enforcement during an emergency.
 (10)Any other measure that, in the determination of the Director, may provide a significant improvement in security.; 
 (C)in subsection (c)— (i)by striking and has and inserting has; and
 (ii)by inserting before the period at the end the following: , and will use evidence-based strategies and programs, such as those identified by the Comprehensive School Safety Initiative of the Department of Justice; and
 (D)in subsection (d)(1), by striking 50 percent and inserting 75 percent; (2)in section 2702 (34 U.S.C. 10552)—
 (A)in subsection (a)(2), in the matter preceding subparagraph (A), by striking child psychologists and inserting mental health professionals; and (B)in subsection (b), by striking this part and inserting the STOP School Violence Act of 2018;
 (3)in section 2704(1) (34 U.S.C. 10554(1)), by striking a public and inserting an; (4)in section 2705, by striking $30,000,000 for each of fiscal years 2001 through 2009 and inserting $75,000,000 for each of fiscal years 2019 through 2028, of which not less than $50,000,000 shall be available in each such fiscal year for grants for the activities described in paragraphs (1) and (4) of section 2701(b); and
 (5)by adding at the end the following:  2706.Rules of construction (a)No funds To provide firearms or trainingNo amounts provided as a grant under this part may be used for the provision to any person of a firearm or training in the use of a firearm.
 (b)No effect on other lawsNothing in this part may be construed to preclude or contradict any other provision of law authorizing the provision of firearms or training in the use of firearms..
			
	Passed the House of Representatives March 14, 2018.Karen L. Haas,Clerk
